Per Curiam.
The great weight of the evidence herein establishes that the respondent in May, 1932, procured one Hays R. Browning to cash a check for him in the sum of sixty dollars, and in February, 1933, gave a check for forty-two dollars to one Bertona for food and drink furnished before and at the time of the delivery of said check. Both these checks were drawn upon accounts which had been closed since 1931. The checks were not made good until after the matters had been brought to the attention of the Bar Association.
The respondent should be suspended for one year with leave to appy for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Respondent suspended for one year.